In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-210 CV

____________________


CLYDE LITTLES, Appellant


V.


WILLIAM GEORGE PITTMAN 

d/b/a PITTMAN SPORTS & IMPORTS, INC., Appellee




On Appeal from the County Court of Jefferson County at Law No. 1
Jefferson County, Texas

Trial Cause No. 84137




MEMORANDUM OPINION
 Clyde Littles sued William George Pittman d/b/a Pittman Sports & Imports, Inc., for
breach of contract, deceptive trade practices, and fraud.  When Littles failed to appear for
trial, the trial court dismissed Littles's claims for want of prosecution and awarded Pittman
judgment for attorney fees in the amount of $3,000.  The appeal was submitted without briefs
because the appellant failed to file his brief by November 28, 2006, the due date on the
extension granted for filing a brief.  See Tex. R. App. P. 38.6 (a)(d).  On January 23, 2007,
we notified the parties that the appeal would be advanced without oral argument.  See Tex.
R. App. P. 39.9.  In the absence of a brief assigning error, we dismiss the appeal for want of
prosecution.  Tex. R. App. P. 38.8 (a)(1).  Costs are assessed against the appellant.
	APPEAL DISMISSED.

                                                                            __________________________________
                                                                                             CHARLES KREGER
                                                                                                          Justice

Submitted on February 13, 2007
Opinion Delivered March 1, 2007

Before Gaultney, Kreger and Horton, JJ.